—Judgment, Supreme Court, Bronx County (Elbert Hinkson, J.), rendered May 2, 1989, convicting the defendant, after a jury trial, of manslaughter in the first degree and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of from 10 to 20 years, unanimously affirmed.
The defendant’s contention that the eyewitness’ identification testimony was incredible is without merit in light of the fact that the witness knew the defendant from the neighborhood for at least six or seven months prior to the incident (see, People v Butler, 150 AD2d 789, 790-791, lv denied 74 NY2d 806). Moreover, there is no basis to disturb the hearing court’s resolution of credibility issues (see, People v Prochilo, 41 NY2d 759).
Although the trial court erred in precluding defense counsel from questioning the witness about the facts underlying his youthful offender adjudication since they impacted on the issue of credibility (see, People v Scoon, 130 AD2d 597; People v Warner, 52 AD2d 684), under the circumstances presented, where the jury was informed that he had a prior criminal history, such error was harmless (see, People v Allen, 50 NY2d 898). The defendant’s challenge to additional rulings of the court with regard to cross-examination is unfounded, as those rulings fell within the proper exercise of the court’s discretion (see, People v Schwartzman, 24 NY2d 241, cert denied 396 US 846). Concur — Carro, J. P., Rosenberger, Ellerin and Asch, JJ.